20 U.S. 551 (1822)
7 Wheat. 551
The IRRESISTIBLE.
Daniels, Claimant,
Supreme Court of United States.
March 20, 1822.
Mr. Chief Justice MARSHALL delivered the opinion of the Court.
*552 This is an appeal from a sentence of the Circuit Court of the United States for the District of Maryland, dismissing an information filed in that Court against the brig La Irresistible, as forfeited under the acts of Congress, made for the preservation of the neutrality of the United States. The offence charged in the information, was committed under the act of 1817, and the only question is, whether the information can be sustained after the time when that act would have expired by its own limitation.
The act was to continue in force two years after the 3d of March, 1817.
On the 20th of April, 1818, Congress passed an act making farther provision on the same subject, which repealed all former acts on that subject, and among these the act of 1817, and annexed to the repealing clause the following proviso, "Provided, nevertheless, that persons having offended against any of the acts aforesaid may be prosecuted, convicted, and punished, as if the same were not repealed, and no forfeiture heretofore incurred by a violation of any of the acts aforesaid shall be affected by such repeal."
The obvious construction of this clause is, that the power to prosecute, convict, and punish offenders against either of the repealed acts, remains as if the repealing act had never been passed. It does not create a power to punish, but preserves that which before existed. Now, it is well settled, that an offence against a temporary act cannot be punished after the expiration of the act, unless a particular provision be made by law for the purpose.
Sentence affirmed.